Citation Nr: 1100448	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-13 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Francisco, 
California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private 
medical expenses incurred on December 4, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to September 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the above-referenced Department of 
Veterans Affairs (VA) Medical Center (MC), which is the agency of 
original jurisdiction (AOJ) in this matter.  


FINDING OF FACT

The preponderance of the evidence establishes that the care 
provided to the Veteran on December 4, 2006 was not authorized in 
advance and was not rendered in a medical emergency of such 
nature that a prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would have been 
hazardous to his life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private 
medical expenses incurred on December 4, 2006 have not been met.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-1008 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provides that VA will notify and assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  These changes, however, are not 
applicable to claims such as the one decided herein.  See Barger 
v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that the 
VCAA, with its expanded duties, is not applicable to certain 
cases, including those appeals involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, Chapter 
51 (i.e., the laws changed by VCAA).  Similarly, the statute at 
issue in this matter is not found in Chapter 17.

In the current appeal, the Veteran has alleged that he did not 
receive a Statement of the Case (SOC) and thus was not provided 
his appeal rights.  (See VA Form 9, dated in May 2007).  However, 
there is nothing in the record indicating that the April 2007 SOC 
was not mailed to the Veteran's correct address of record, or 
that a substantive appeal form (VA Form 9) was not enclosed.  
There is a presumption of regularity under which it is presumed 
that government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 Vet. 
App. 307, 310 (1999).  Specifically, the mailing of the Statement 
of the Case falls under the presumption of regularity for 
business documents.  

With all due respect to the Veteran, the Board finds that his 
mere assertion that he did not receive the April 2007 SOC is not 
sufficient to rebut the presumption of regularity in the 
administrative process.  The record shows that appropriate 
notification was sent to him at his known address of record.  The 
SOC was not returned by the United States Postal Service as 
undeliverable, or for any other reason.  In fact, in his May 2007 
substantive appeal, he responded to specific issues raised in the 
April 2007 SOC regarding his claim.  Thus, the Board is satisfied 
that the Veteran was properly and timely notified of the status 
of his appeal and the action required on his part by the SOC.  

It must be presumed, therefore, that the Veteran was given proper 
notice.  As noted herein, there is a presumption of regularity 
with respect to the mailing of the SOC and its attachments.  See 
Mindenhall, supra; United States v. Armstrong, 517 U.S. 456, 464 
(1996) ('[I]n the absence of clear evidence to the contrary, 
courts presume that [Government agents] have properly discharged 
their official duties.'); see also Butler v. Principi, 244 F.3d 
1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] 
doctrine thus allows courts to presume that what appears regular 
is regular, the burden shifting to the attacker to show the 
contrary.").  VA is not required to "prove" that the Veteran 
did receive the letter.  Rather, as a matter of law, it is the 
Veteran who must rebut the presumption of regularity.  He has not 
done so.

As concerns the duty to assist, the Board notes that the 
development of medical evidence appears to be complete.  Unlike 
many questions subject to appellate review, the issue of whether 
the Veteran is entitled to reimbursement or payment of medical 
expenses, by its very nature, has an extremely narrow focus.  The 
facts underlying this case do not appear to be in dispute.  Here, 
the only evidence necessary to decide the claim revolves around 
what transpired on December 4, 2006.  This decision involves the 
medical records from that time period and the medical 
determination from the VAMC.  Thus, evidence which is necessary 
to decide the case is already of record and, as explained, the 
outcome of the case is mandated by the relevant law and 
regulations.  Therefore, no amount of additional evidentiary 
development would change the outcome of the case.  Indeed, the 
Veteran does not assert that there is additional evidence to be 
obtained or that there is a request for assistance that has not 
been acted on.  The Board finds that the AOJ has complied with 
the duty to assist the Veteran with the development of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Law and Analysis

The Veteran is seeking reimbursement for the costs of private 
medical treatment received on December 4, 2006 for severe low 
back pain.  It is neither contended, nor suggested by the record, 
that the Veteran had any prior authorization from VA to receive 
the medical care he was provided on that date.  

Specifically, the Veteran reports that, on December 4, 2006, he 
was lying on his side and could not get off the floor because of 
incapacitating back pain and that he attempted to obtain care at 
a VA facility.  He stated that his wife contacted the VAMC in 
Santa Rosa who advised her to call 911, because "they don't take 
emergency cases."  He contends that appointments are needed to 
secure treatment at the Santa Rosa VAMC and owing to the nature 
of his symptoms, he could not wait for an appointment.  He 
essentially alleges that the symptoms for which he sought 
treatment constituted a life-threatening medical emergency which 
could not practicably be resolved at the VA facility and he was 
forced to seek private medical care.  Therefore, he maintains 
that he is entitled to have the cost of his treatment reimbursed.  

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 
2002).  The Board notes that both 38 U.S.C.A. §§ 1728 and 1725 
were amended by the Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 
(2008).  The changes made do not include any critical to the 
circumstances of this case.  

Generally, in order to be entitled to payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held to 
be aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran 
who has a total disability, permanent 
in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental 
condition in the case of a veteran who 
is participating in a rehabilitation 
program and who is medically 
determined to be in need of hospital 
care or medical services for reasons 
set forth in 38 C.F.R. § 17.47(i) 
(formerly § 17.48(j)); and

(b) The services were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health; and

(c) No VA or other Federal facilities were 
feasibly available and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.

If any one of the foregoing requirements is lacking, the benefit 
sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. 
Gober, 10 Vet. App. 539, 547 (1997).

In this case, the Veteran's only established service-connected 
disability is posttraumatic stress disorder (PTSD), rated as 70 
percent disabling, which appears to be considered permanently and 
totally disabling.  Although service connection was not in effect 
for orthopedic problems, his total rating rendered him eligible 
for treatment.  Notwithstanding the fact that the Veteran was 
eligible for treatment, there is no indication that the private 
medical treatment that he received on December 4. 2006, was for a 
medical emergency such that a VA facility was not feasibly 
available.  

The relevant facts in this case are not in dispute.  
Specifically, pertinent records show that around 1:30 PM on 
December 4, 2006, the Veteran was transported by ambulance 
[associated with the American Medical Response] to the Santa Rosa 
Memorial Hospital emergency room, with a chief complaint of 
severe pulling pain in the left hip and lower back areas.  The 
paramedics found the Veteran lying on his left side unable to get 
up.  He had been working on a television set bending and pulling 
on his lower back causing severe pain.  It was noted the Veteran 
was able to get up with assistance from the EMS/FD.  

Triage notes indicate the Veteran was seen at 1:40 PM and was 
alert, cooperative and oriented.  His blood pressure was 172/85, 
respiratory rate was 18, heart rate 81, and temperature 36 
degrees.  A review of the neurologic, cardiovascular, 
respiratory, and genitourinary systems was completely negative.  
The evaluation did not include any laboratory or radiological 
work up.  The treating staff physician [Dr. C.M., who was 
associated with the Chase Dennis Emergency Group/Santa] noted the 
Veteran's history was significant for severe spinal stenosis and 
foraminal narrowing confirmed by a MRI (magnetic resonance 
imaging) done 7 years prior.  It was also noted the Veteran's 
increased left sciatic pain had been present for 7 days.  There 
was no indication that the Veteran's symptoms had progressively 
worsened during his time in the emergency room and no treatment 
was rendered.  The Veteran was prescribed medication and at 2:05 
P.M. was discharged home in good condition.  The diagnosis at 
discharge was exacerbation of chronic back pain.  

Also of record is a January 2007 progress note from VA medical 
personnel recommending that the claim for unauthorized medical 
expenses be denied because of an inappropriate use of emergency 
room services.

In February 2007, the VAMC in San Francisco determined that the 
Veteran did not qualify for payment for the private treatment 
provided on December 4, 2006 from the American Medical Response, 
the Santa Rosa Memorial Hospital, and the Chase Dennis Emergency 
Group/Santa because the care and services were not rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  

As stated previously one of the requirements for establishing 
entitlement under 38 U.S.C.A. § 1728 and 38 C.F.R. §17.120 is 
that the treatment was for a medical emergency.  Here there is 
simply no competent evidence in any of the associated records 
that the Veteran's back pain constituted a medical emergency.  
See Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (defining a 
medical emergency as a sudden, generally unexpected occurrence or 
set of circumstances demanding immediate action).  Rather, the 
symptoms appear to have improved within a relatively short period 
of time and after about 30-35 minutes in the emergency room the 
Veteran was discharged to home in good condition without any 
treatment.  Because the preponderance of the evidence shows that 
he was not in an emergency situation on December 4, 2006, the 
Veteran does not meet at least one of the three criteria for 
reimbursement for the costs of that treatment.  38 U.S.C.A. 
§ 1728 & 38 C.F.R. § 17.120.  

In considering every possible theory of entitlement, the Board 
has considered whether reimbursement is warranted under the 
Veterans Millennium Health Care and Benefits Act, Public Law No. 
106-177.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Under that law, reimbursement of the aforementioned 
medical expenses requires that the Veteran meet the criteria 
enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, the provisions of which became 
effective as of May 29, 2000.  To be eligible for reimbursement 
under this authority, the Veteran has to satisfy all of the 
following conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these conditions 
would be met by evidence establishing that 
a veteran was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the veteran could not have been 
safely discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 
38 U.S.C. Chapter 17 within the 24- month 
period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the veteran or provider 
against a third party for payment of such 
treatment and the veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the veteran's 
liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2010).

Again, the Veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot 
be granted.  

By its explicit terms, under 38 U.S.C.A. § 1725, payment or 
reimbursement cannot be provided for treatment that was not for 
medical emergency.  As noted above, the Veteran's condition prior 
to his admission was not symptomatic of an emergent condition and 
there is no indication that to delay treatment would have been 
hazardous to life or health.  There is no medical evidence to the 
contrary.  While the Board acknowledges that the symptoms may 
have required medical attention, the treatment does not meet the 
requirements for emergency services under 38 C.F.R. § 17.1002.  

Because the Veteran does not meet one of the criterion under 38 
C.F.R. § 17.1002, reimbursement for any amount is prohibited.  
The Board need not go into whether the Veteran meets any of the 
other criteria, as the failure to meet one of them precludes 
payment.  

In arriving at this decision, the Board notes that the only 
reports of a medical emergency come from the Veteran.  The Board 
acknowledges his contention that his subsequent back surgery in 
February 2007 is further evidence of the emergent nature of his 
back condition.  However, as he is not shown to be anything other 
than a layperson, without appropriate medical training and 
expertise, he is not competent to render a probative (persuasive) 
opinion on a medical matter-to include a determination that a 
particular situation constitutes a medical emergency.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Moreover, 
neither the Veteran, nor his surgeon, appears to have felt the 
back condition was an emergency, because surgery was scheduled 
two months after the December 2006 emergency room visit.  

The Veteran has not otherwise provided or identified any medical 
opinion that actually supports his assertions.  In this case the 
VAMC's determination that his condition was non-emergent on 
December 4, 2006, is supported by the medical evidence of record.  
Therefore, without more, the Veteran's opinion alone cannot be 
considered competent evidence to support his claim.  

The preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized private 
medical expenses incurred on December 4, 2006 is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


